ORDER
PER CURIAM.
On October 13, 1994, the parties filed a joint motion requesting that the stay in this *127ease be lifted and asking that judgment be entered against the appellant as the appellant concedes would be required under the decisions of the Court in Zevalkink v. Brown, 6 Vet.App. 483 (1994), and Landicho v. Brown, 7 Vet.App. 42 (1994) (consolidated with Oseo v. Brown, No. 92-90).
On consideration of the foregoing, it is
ORDERED that the appeal is DISMISSED. It is further
ORDERED that judgment will be entered on the date of this order. Pursuant to Rule 41(b) of the Court’s Rules of Practice and Procedure, this order constitutes the mandate of this Court.